 1 Rinat Klier-Erlich (State Bar No. 188933)                         JS-6
      rke@manningllp.com
 2   Edwin N. Sasaki (State Bar No. 158930)
       ens@manningllp.com
 3   MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4   801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
 5   Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
 6
     Attorneys for Defendants BRIDGET ZERNER
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   CENTRAL DISTRICT OF CALIFORNIA
10

11 PAUL ELADAT, an individual,                          Case No.: 2:19-cv-07373-RGK-MRW
12                      Plaintiff,                      Hon. R. Garry Klausner
13             v.                                       [PROPOSED] ORDER
                                                        GRANTING REMAND
14 JOHN J.E. MARKHAM, II, an                            FROM FEDERAL TO STATE
     individual; BRIDGET ZERNER, and                    COURT
15 individual, MARKHAM & READ, and
     DOES 1 through 20, inclusive.                      [Filed Concurrently with Motion to
16                                                      Remand; Declaration of Rinat Klier
                        Defendants.                     Erlich]
17
                                                        DATE: Monday, October 28, 2019
18                                                      TIME: 9:00 a.m.
                                                        CRTRM 850, 8th Floor
19
                                                        First Amended Complaint filed: 9/5/19
20                                                      Trial Date: None Set
21

22            Defendant BRIDGET ZERNER has filed a Motion to Remand this case to the Los Angeles
23 County Superior Court. After fully considering the motion, the Court hereby GRANTS the

24 motion for the reasons set forth in the moving papers.

25            IT IS HEREBY ORDERED that this matter be remanded to the Los Angeles County
26 Superior Court.

27 Dated: October 25, 2019                               _________________________________
                                                         UNITED STATES DISTRICT JUDGE
28

     4847-9718-0070.1                          1    1
                    [PROPOSED] ORDER GRANTING REMAND FROM FEDERAL TO STATE COURT
